PER CURIAM.
This is an appeal from an order denying a motion for post-conviction relief which claimed that insufficient reasons had been given by the sentencing judge for deviating from the sentencing guidelines. We affirm, not only because we find no error in the deviation, see State v. Baker, 483 So.2d 423 (Fla.1986) and Ballard v. State, 11 F.L.W. 1179 (Fla. 4th DCA May 21, 1986), but because we believe appellant, who appealed his conviction and sentence but was unsuccessful, had no right to subsequently challenge alleged sentencing errors that could and should have been raised on appeal. Richardson v. State, 491 So.2d 1242 (Fla. 1st DCA 1986).
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.